Citation Nr: 0208175	
Decision Date: 07/19/02    Archive Date: 07/29/02

DOCKET NO.  97-08 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased disability evaluation, including 
whether the reduction in the veteran's disability evaluation 
for residuals of a closed fracture of L-1, left transverse 
process, from 10 percent to a noncompensable evaluation, was 
proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from September 1974 to January 
1977.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO), which granted a 10 percent 
disability rating for the veteran's service-connected 
residuals of a closed fracture of L-1, left transverse 
process.  

During the pendency of the veteran's appeal for entitlement 
to an evaluation in excess of 10 percent for residuals of a 
closed fracture of L-1, left transverse process, the RO 
proposed to reduce the veteran's evaluation for his low back 
disability from 10 percent disabling to noncompensable in a 
November 1999 rating decision.  After following the proper 
due process procedures, the RO implemented that proposal in a 
November 1999 rating decision.  As such, the Board finds that 
included as a part of the issue of entitlement to an 
increased rating for residuals of a closed fracture of L-1, 
left transverse process, rated as 10 percent disabling from 
July 1996, is the question of whether a reduction in the 
disability rating for residuals of a closed fracture of L-1, 
left transverse process from 10 percent disabling to 
noncompensable, effective February 2000, was proper.  The 
legal analysis to be used in addressing these two aspects of 
the appeal is different to some extent, and the following 
decision will discuss the two matters separately.  

The Board also notes that, in a September 1998 Board 
decision, the issue of entitlement to an increased disability 
evaluation for residuals of a closed fracture of L-1, left 
transverse process, was remanded for additional development.  
This was accomplished to the extent possible and the case has 
now been returned to the Board for adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  In a December 1996 rating decision, the RO increased the 
disability rating for the veteran's residuals of a closed 
fracture of L-1, left transverse process, from noncompensable 
to 10 percent disabling, effective July 1996.

3.  In a November 1999 rating decision, the RO reduced the 
disability rating for the veteran's residuals of a closed 
fracture of L-1, left transverse process, to noncompensable, 
effective from February 2000.

4.  The evidence of record does not reflect improvement in 
the veteran's residuals of a closed fracture of L-1, left 
transverse process, as he continues to experience 
exacerbations of low back pain and slight limitation of 
motion.

5.  The veteran's residuals of a closed fracture of L-1, left 
transverse process, is characterized as a fractured vertebra, 
but is not productive of moderate limitation of motion or 
ankylosis of the lumbar spine, nor is it characterized as 
intervertebral disc syndrome or lumbosacral strain with 
muscle spasm on extreme forward bending or loss of lateral 
spine motion, unilateral, in standing position.


CONCLUSIONS OF LAW

1.  The requirements for a reduction in the evaluation 
residuals of a closed fracture of L-1, left transverse 
process, from 10 percent to noncompensable have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 & Supp. 2001); 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
§§ 3.102, 3.105, 3.344, 4.1-4.14, 4.71a, Diagnostic Codes 
5285 and 5292 (2001).
2.  The criteria for a disability evaluation in excess of 10 
percent for residuals of a closed fracture of L-1, left 
transverse process, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5285 and 5292 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that the current disability 
evaluation assigned for his residuals of a closed fracture of 
L-1, left transverse process, does not accurately reflect the 
severity of that disability.  Specifically, the veteran 
asserts that his 10 percent disability evaluation should be 
restored or increased because he experiences worsening low 
back pain.

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45, 630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

First, the VA has a duty under the VCAA to notify the veteran 
and his representative of any information and evidence needed 
to substantiate and complete his claim.  The rating 
decisions, the statement of the case, and the supplemental 
statements of the case issued in connection with the 
veteran's appeal as well as additional correspondence to the 
veteran, have notified him of the evidence considered, the 
pertinent laws and regulations, and the reason that his claim 
was denied.  Under the circumstances, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.

Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records, private 
medical records, and VA medical records have been obtained, 
and the veteran was afforded several VA examinations.  In 
addition, the veteran was afforded a hearing before the RO in 
connection with his claim.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review.  Likewise, the Board is not aware of any 
additional evidence that needs to be obtained in this appeal, 
and the Board is satisfied that the requirements under the 
VCAA have been met.  As such, the Board finds that the duty 
to assist was satisfied and the case is ready for appellate 
review.  See Bernard v. Brown, 4 Vet. App. 384, 392-394 
(1993).  See also VAOPGCPREC 16-92 (July 24, 1992) (published 
at 57 Fed. Reg. 49,747) (1992). 

Historically, the veteran was awarded service connection in a 
March 1992 rating decision for residuals of a closed fracture 
of L-1, left transverse process, and assigned a 
noncompensable disability evaluation on the basis that there 
was no evidence of post-service treatment for his low back 
disorder.  

In July 1996, the veteran filed a claim for an increased 
disability evaluation.  The veteran was afforded a VA 
examination in November 1996.  During the examination, the 
examiner noted the veteran's history of a 1976 back injury in 
which a steel locker fell on the veteran, causing a fracture, 
and requiring hospitalization and a month's bed rest.  The 
examiner also reported the veteran's complaints of low back 
pain upon standing for more then 15 minutes, and that the 
veteran related that his pain was in the lower left side of 
his back, averaging a 5 1/2 or 6 out of 10.  According to the 
examiner, the veteran reported that the pain was intermittent 
and was aggravated by bending, standing, or lying in bed, but 
that there were no bowel or bladder problems or motor or 
sensory changes related to his back.  Upon physical 
examination, the veteran was found to have normal posture and 
gait, without evidence of a fixed deformity of the spine.  
There was tenderness to palpation over the lumbar and sacral 
spinal area, and over the left paraspinal area.  Range of 
motion was flexion to 90 degrees, extension to 30 degrees, 
lateral flexion to 35 degrees, and rotation was to 35 
degrees.  Straight leg raising was negative, neurological 
strength was 5 out of 5 bilaterally, sensation was intact, 
and ankle and knee jerks were 2+ and 4+ bilaterally.  There 
was no evidence of weakened movement, excess fatigability, or 
incoordination.  X-rays showed six non-ribbearing lumbar 
vertebra with pseudo-arthrosis of the last lumbar vertebra, 
with sclerosis of the sacrum on the left side.  The diagnosis 
was history of a fracture of L-1 with residual back pain.

A December 1996 rating decision assigned a 10 percent 
disability evaluation, effective July 24, 1996.  The veteran 
filed a notice of disagreement in January 1997, the RO issued 
a statement of the case in February 1997, and the veteran 
perfected his appeal in March 1997.  

Following the veteran's substantive appeal, the RO obtained 
VA and private medical records.  Private medical records 
dated October 1990 to December 1990 indicate that the veteran 
was injured on the job while lifting at work, and that he 
complained of continuing low back pain.  An x-ray of the 
lumbar spine was negative for evidence of a fracture, but 
showed six presacral lumbar vertebrae, with a probable 
lumbarization of the first sacral segment.  There was also 
pseudoarthrosis of the transverse process of the last 
vertebra on the left, with sclerosis of the adjacent 
articular surfaces.  VA medical records dated December 1996 
and January 1997 show that the veteran was lifting at work, 
knew the proper lifting technique, "still ha[d] a little 
pain but that it's not that bad," but had an intermittent 
exacerbation of pain when standing, bending, or lifting.  The 
pain was described as a dull ache in the lumbosacral spine 
area.   Examination showed tenderness upon palpation to the 
lumbosacral area with a visible bulge of the lumbosacral 
discs.  A supplemental statement of the case was issued in 
May 1997.

Following the issuance of the supplemental statement of the 
case, a private medical report from J. J. Miller, M.D., dated 
September 1997, referring to the veteran's employability 
status, stated that the veteran had been diagnosed with 
chronic low back pain with radiculopathy, and had been given 
a guarded prognosis.  VA medical records dated March 1998 
show that the veteran complained of intermittent lower back 
spasms, but denied a history of trauma or unusual activities.  
He also denied paresthesia, weakness, and leg pain.  
Examination showed lumbar muscle tightness, with visible 
spasms on the left lumbar paraspinal.  Reflexes were 2+ and 
symmetric and strength was 5 out of 5.  Straight leg testing 
was negative.  The diagnosis was lower back muscle spasms and 
physical therapy was recommended.

The veteran was afforded a hearing before the RO in 
conjunction with his appeal in April 1997.  During the 
hearing, the veteran testified that he felt that he was 
entitled to an evaluation in excess of 10 percent for his low 
back disorder because he had continuous pain in the part of 
his spine, with radiation to his left leg.  He also testified 
that he gets sharp pains with bending, experienced morning 
stiffness of his back, weakness in his leg, and that he had 
trouble sleeping due to his back. 

In September 1998, the Board remanded the veteran's claim for 
additional development, including another VA examination and 
review of the medical evidence received after the previous 
supplemental statement of the case.  The RO, in August 1999, 
after completing the requested development, issued a rating 
decision proposing to reduce the veteran's disability 
evaluation from 10 percent disabling to a noncompensable 
evaluation on the basis of the most recent VA examination and 
an opinion from an orthopedic specialist, which indicated 
that the veteran's current back impairments were not 
attributable to his residuals of a closed fracture of L-1, 
left transverse process.  At the time of the RO's decision, 
private medical records from Dr. Miller, dated June 1997 to 
September 1997, indicate that the veteran had injured his 
back while working and had been diagnosed with chronic low 
back pain.

In addition, a VA radiology report dated March 1998 showed 
that the veteran had minor right lateral lumbar scoliosis and 
partial lumbarization of S1 with pseudoarthrosis at the left 
transverse process of S1.  March 1998 physical therapy notes 
state that the veteran had muscle spasms bilaterally on the 
lumbar paraspinals, left greater than right and that sacral 
pressure increased pain.  April 1998 physical therapy notes 
showed that the veteran had minimal muscle tightness in the 
lumbar paraspinals and May 1998 notes show that the veteran 
reported continued difficulty with standing or sitting for 
long periods. 

The veteran was afforded another VA examination in December 
1998, wherein the veteran's previous medical history was 
reviewed and the veteran's complaints of back pain in his 
lower middle back, with extension to the left leg was 
reported.   Physical examination showed a normal gait, 
Romberg reflex, sensation, muscle tone, and strength.  There 
was "giveaway weakness" in the lower extremities, reflexes 
were 3+ at the knees and 2+ at the ankles, and cranial nerves 
were intact.  Range of motion was lateral to 45 degrees and 
anteriorly to 90 degrees.  The diagnosis was low back pain 
without evidence of radicular extension, fatigability, or 
significant weakness in the lower extremities.  

A report from a January 1999 EMG/nerve conduction study 
indicates that a needle EMG revealed some mild chronic 
changes in the L5 distribution on the left and physical 
examination showed significant tightness in the lumbar 
paraspinals.  An April 1999 MRI report indicates that the 
veteran had a small disc herniation at L4-5, superimposed on 
a diffused disc bulge, which "may impinge upon the L5 nerve 
roots within the spinal canal, and mild spondylosis in the 
lumbosacral spine.

In May 1999, a special "records review" examination was 
provided by a VA orthopedist.  The examiner noted the 
veteran's history, including his in-service injury, first 
post-service complaints of back pain in 1990, and x-rays and 
an MRI, which showed "evidence of degenerative disc disease 
at multiple lower lumbar levels."  The examiner opined that 
the veteran's complaints and symptoms were due to his 
degenerative disc disease, which developed following the 
veteran's service, and not the L-1 transverse process 
fracture that the veteran incurred while on active duty.  The 
examiner also opined that the veteran's L-1 transverse 
process fracture did not accelerate or aggravate the 
development of the degenerative disc disease.  In July 1999, 
another VA examiner elaborated, stating that there were no 
residuals from the L-1 transverse process fracture.  He 
further stated that "most" of the fracture healed "nicely" 
without residual.   

More recently, the RO again obtained additional VA medical 
records.  VA treatment records dated December 1998 to August 
1999 indicate that the veteran was diagnosed with lumbar disc 
herniation with radiculopathy.  He had complaints of 
soreness, sharp pain, and numbness in his legs.  Physical 
examination showed tenderness over the lumbosacral spine, but 
was negative for visible spasms.  

Based on the more recent VA records and the evidence relied 
upon at the time of the August 1999 rating decision, the RO 
reduced the veteran's rating for residuals of a closed 
fracture of L-1, left transverse process, to a noncompensable 
evaluation.  In compliance with the procedural requirements 
of 38 C.F.R. § 3.105(e), the RO, in a November 1999 letter, 
informed the veteran of this decision and that it would be 
effective February 2000. 

Following the issuance of the rating decision, a July 1999 VA 
radiology report states that an x-ray of the lumbar spine 
showed a transitional vertebra with pseudo-articulation of 
the transverse process in the left sacrum with an otherwise 
normal lumbar spine.  VA medical record dated August 1999 
states that the veteran reported that his low back pain with 
radiculopathy was not adequately controlled.  Examination 
showed that the veteran's gait was steady and that the 
veteran changed positions with fluid movement.  A September 
1999 bone scan showed normal bone imaging, without evidence 
of facet arthropathy in the lumbar spine.  In October 1999, 
the veteran was seen by the neurosurgery clinic regarding his 
left leg radiculopathy, but reported that he did not want 
surgery.  Examination showed normal gait, strength was 4 out 
of 5 with poor effort, and deep tendon reflexes were 2+ on 
the left and absent on the right.  A November 1999 State of 
Wisconsin Medical Examination and Capacity Form indicates 
that the veteran had been diagnosed with chronic back pain 
due to a herniated disc and mild spondylosis, which was 
periodically exacerbated.  A December 1999 VA treatment note 
indicates that the veteran had a history of low back pain and 
that he had not worked since October.  

A letter from a VA nurse practitioner, dated December 1999, 
indicates that the veteran had a herniated disc at L4-5 with 
mild spondylosis, which caused low back pain with 
radiculopathy into the left leg, requiring medication.  The 
veteran was restricted from lifting over 10 pounds, standing, 
sitting, or walking for prolonged periods, and from bending, 
twisting, climbing, or squatting.

In February 2000, the veteran was afforded another VA 
examination, wherein the examiner noted the veteran's history 
of an in-service back injury and subsequent work and medical 
history, as well as the veteran's current complaints of low 
back pain and numbness of his thighs.  Upon physical 
examination, the veteran was found to have a slow, but not 
antalgic gait, good standing balance, negative Romberg's 
reflex, limited range of motion, reflexes of 2+ bilaterally, 
tenderness of the spinous process of the lumbar spine, and 
paravertebral muscle tenderness.  The examiner also noted 
that there was no evidence of scoliosis of the spine.  The 
diagnoses were small L4-5 disc herniation and chronic L5 
radiculopathy. 

The RO issued a supplemental statement of the case in April 
2001, confirming the noncompensable disability evaluation for 
the veteran's residuals of a closed fracture of L-1, left 
transverse process.

I.  Rating Reduction

As a preliminary matter, the Board finds that the RO 
satisfied the procedural requirements for rating reductions, 
38 C.F.R. § 3.105(e) and (h), regarding notice and 
opportunity for a predetermination hearing.

The requirements for a reduction in the evaluation for 
disabilities in effect for five years or more are set forth 
at 38 C.F.R. § 3.344, which require that only evidence of 
sustained material improvement that is reasonably certain to 
be maintained, as shown by full and complete examinations, 
can justify a reduction.  If there is any doubt, the rating 
in effect will be continued.  See Brown v. Brown, 5 Vet. App. 
413, 417-18 (1995).  This regulation also provides that, with 
respect to other disabilities that are likely to improve, 
namely those in effect for less than five years, 
reexaminations disclosing improvement will warrant a rating 
reduction.  See 38 C.F.R. § 3.344(c).  The duration of a 
rating is measured from the effective date assigned to a 
rating until the effective date of the actual reduction.  See 
Brown, supra.

Furthermore, in any rating reduction case it must be 
ascertained, based upon a review of the entire recorded 
history of the condition, whether the evidence reflects an 
actual change in the disability and whether the examination 
reports reflecting such a change are based upon thorough 
examinations.  See Brown at 420-421.  Additionally, in any 
rating reduction case not only must it be determined that an 
improvement in a disability has actually occurred, but that 
such improvement reflects improvement in ability to function 
under the ordinary conditions of life and work.  See Id.  See 
also 38 C.F.R. §§ 4.2, 4.10.   Moreover, a claim as to 
whether a rating reduction was proper must be resolved in the 
veteran's favor unless the Board concludes that the 
preponderance of the evidence supports a finding of 
improvement in the disability picture.  See Brown, citing 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).  The Board 
emphasizes that a rating reduction case focuses on the 
propriety of a rating reduction, and is not the same as an 
increased rating issue.  See Id., citing Peyton v. Derwinski, 
1 Vet. App. 282, 286 (1991).

In the appealed rating decision, the RO indicated that the 
veteran's low back disability had been most recently 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5285 and 
5292.  However, the veteran does not meet the criteria for 
the lowest disability evaluation available under Diagnostic 
Code 5285.  See 38 C.F.R. § 4.71a, Diagnostic Code 5285 
(requiring residuals of a fractured vertebra, including 
abnormal mobility requiring a neck brace, but without cord 
involvement for a 60 percent disability evaluation).  
Nonetheless, Diagnostic Code 5285 provides that all other 
residuals of a fractured vertebra are rated in accordance 
with definite limited motion or muscle spasm, with an 
additional 10 percent where there is a demonstrable deformity 
of a vertebral body.  In this case, the veteran was rated 
according to Diagnostic Code 5292, for limitation of motion 
of the lumbar spine.  Under Diagnostic Code 5292, a 
noncompensable disability evaluation is assigned where there 
is no evidence of limited motion of the lumbar spine.  A 10 
percent disability rating is assigned for slight limitation 
of motion of the lumbar spine.

In evaluating the medical evidence of record, the Board finds 
that the evidence at the time of the November 1999 rating 
reduction did not reflect an actual improvement in the 
veteran's low back disorder, such that a rating reduction 
from a 10 percent disability evaluation to a noncompensable 
evaluation was warranted.  The Board acknowledges that the 
aforementioned May 1999 VA examination was full and complete, 
in that it contained a review of the veteran's medical 
history, as well as current findings.  However, the other 
evidence present at the time of the November 1999 rating 
reduction created a question as to whether the veteran 
currently met the criteria for a noncompensable disability 
evaluation.  In this regard, the Board observes that the 
medical evidence showed pseudo-articulation of the transverse 
process and that the July 1999 examiner conceded that 
"most," and not all, of the veteran's fractured vertebra 
was well healed. 

Specifically, the Board notes that the veteran's VA medical 
records note complaints of chronic low back pain and limited 
motion, at least some of which may be attributable to his L-1 
transverse process fracture.  The VA medical records also 
noted that the veteran experienced tenderness to palpation 
over the lumbar spine and range of motion in flexion is 
limited to 90 degrees.  While the May 1999 VA examiner opined 
that the veteran did not have any residuals of his transverse 
process fracture of L-1, there is sufficient medical evidence 
of record demonstrating that the veteran continues to meet 
the criteria for a 10 percent disability rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5292.

The Board is simply not convinced the May 1999 VA records 
examination and other evidence discloses an actual change in 
disability such that a rating reduction was warranted.  
Looking at the history of the veteran's low back disability 
from the time the 10 percent rating was assigned, effective 
July 1996, the Board finds that the veteran's symptomatology, 
while also attributable to post-service injuries, remains 
virtually unchanged.  As such, the Board concludes that the 
preponderance of the evidence is against a finding of actual 
improvement in the veteran's low back disability.  Therefore, 
a restoration of the 10 percent disability evaluation is 
warranted.   

II.  Increased rating

Having found that the reduction in the 10 percent rating was 
not warranted, the Board is left with the question of whether 
an evaluation in excess of 10 percent is warranted for the 
veteran's service-connected residuals of a closed fracture of 
L-1, left transverse process.

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
VA's Schedule for Rating Disabilities.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  If two ratings 
are potentially applicable, the higher rating will be 
assigned if the disability more nearly approximates the 
criteria required for that rating; otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See	 38 C.F.R. §§ 4.40, 4.45.  See also 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

As discussed earlier, the veteran's residuals of a closed 
fracture of L-1, left transverse process are currently rated 
as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5285, which states that residuals of a 
fractured vertebra that do not warrant a 60 percent 
disability evaluation be rated according to limitation of 
motion or muscle spasm, with an additional 10 percent for 
demonstrable deformity of a vertebral body.  In this case, 
the veteran is rated according to Diagnostic Code 5292.  
Under that Code, a 10 percent disability evaluation is 
warranted for slight limitation of motion of the lumbar 
spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292.  For the 
next higher 20 percent disability evaluation, there must be 
moderate limitation of motion of the lumbar spine.  Id.  

Upon reviewing the rating criteria in relation to the 
evidence for consideration, the Board finds that the 
veteran's disability picture is most consistent with the 
currently assigned 10 percent disability evaluation and that 
an increased disability evaluation is not warranted.  The 
objective clinical evidence of record does not show that the 
veteran has moderate limitation of motion of the lumbar 
spine.  While the Board acknowledges that the veteran 
experiences low back pain, the Board notes that the veteran 
does not have any postural abnormalities.  Additionally, the 
veteran has a normal gait, strength, and reflexes.  Moreover, 
the veteran had forward flexion to 90 degrees and lateral 
flexion to 45 degrees.  There was also no evidence of a fixed 
deformity or scoliosis.  It is also noteworthy that the 
veteran did not seek treatment for his low back until after 
his October 1990 work-related injury, and that much of the 
symptomatology associated with the veteran's disc herniation 
is unrelated to the veteran's in-service fracture of the L-1 
transverse process.  As such, the veteran's symptomatology 
most closely fits within the criteria for the currently 
assigned 10 percent disability evaluation.  

In reaching this decision, the Board also considered other 
applicable Diagnostic Codes, including Diagnostic Codes 5286, 
5289, 5293, and 5295.  With regard to the criteria for 
ankylosis under Diagnostic Codes 5286 and 5289, there is no 
evidence that the veteran has a complete bony fixation or 
ankylosis of the spine so as to warrant an increased 
disability evaluation under Diagnostic Codes 5286 or 5289.  
See Dinsay at 81 (citing Stedman's Medical Dictionary 87 
(25th ed. 1990)) (ankylosis is defined as a "[s]tiffening or 
fixation of a joint as the result of a disease process, with 
fibrous or bony union across the joint.").

Furthermore, under Diagnostic Code 5293, a 20 percent 
disability evaluation is available for moderate 
intervertebral disc syndrome with recurring attacks.  While 
the evidence shows that the veteran has been diagnosed with 
residuals of a closed fracture of L-1, left transverse 
process, and presented with complaints of back pain, there is 
no objective evidence demonstrating that the veteran has disc 
disease or neurological deficits as a result of his L-1 
fracture, which would warrant a disability evaluation in 
excess of 10 percent under Diagnostic Code 5293.

In addition, the Board does not believe that an evaluation in 
excess of 10 percent is warranted under Diagnostic Code 5295 
for lumbosacral strain.  With regard to the criteria for a 20 
percent disability evaluation under Diagnostic Code 5295, 
there must be lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral in 
a standing position.  While there is some evidence to suggest 
that the veteran had muscle spasms of the lumbar spine, there 
is no evidence that the veteran has muscle spasms which 
results in a loss of motion of the lumbar spine.  Likewise, 
the current 10 percent disability evaluation under Diagnostic 
Code 5292 contemplates the veteran's limitation of motion due 
to pain.

In concluding that the veteran is not entitled to a 
disability evaluation in excess of 10 percent for a lumbar 
strain, the Board has also considered whether the veteran is 
entitled to a higher disability evaluation on the basis of 
functional loss due to pain pursuant to DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The veteran's residuals of a closed 
fracture of L-1, left transverse process, are symptomatic, 
and he reports experiencing low back pain, but the veteran 
retained significant function.  There is also no evidence of 
weakness or fatigability.  Further, the current 10 percent 
disability evaluation contemplates the veteran's complaints 
of pain on motion.  Therefore, there is no objective, 
clinical indication that his symptoms result in any 
additional functional limitation to a degree that would 
support a rating in excess of the current 10 percent 
disability rating.

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his residuals of a 
closed fracture of L-1, left transverse process, standing 
alone, resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  The Board acknowledges that the veteran 
is currently unemployed due to his back, but notes this is a 
result of post-service injuries, which caused a disc 
herniation at L4-5 with radiculopathy, as opposed to his 
residuals of a closed fracture of L-1, left transverse 
process.  Accordingly, the Board finds that the criteria for 
submission for assignment of an extra-schedular rating 
pursuant to38 C.F.R. § 3.321(b)(1) have not been met.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to an 
increased rating for residuals of a closed fracture of L-1, 
left transverse process, on either a schedular or an extra-
schedular basis.



ORDER

Restoration of a 10 percent disability evaluation for 
residuals of a closed fracture of L-1, left transverse 
process, is granted.

An evaluation in excess of 10 percent for residuals of a 
closed fracture of L-1, left transverse process, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

